Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1-3 are the independent (and only) claims under consideration in this Office Action.  
	                                 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to this claim (an in reference to claim 1), claim 1 defines a “glove assembly holder” as the glove and card.  Claim 2 includes a “glove assembly holder” for supporting a “glove assembly” within… and this does not make sense since the glove assembly holder is the glove assembly holder. That is, it is unclear what the difference is between the “glove assembly holder” and the “glove assembly”.  It is unclear if this is 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 18 of U.S. Patent No. 10,799,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific Patent language anticipates the glove assemblies including the glove card, alignment feature, container, track and grabber of the application claims (such elements being provided and thus anticipated in the method claim 18). 
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,143,529. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific Patent language anticipates the glove assemblies including the glove card, alignment feature and the package system container of the application claims. 
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No.10, 143,528. Although the claims at issue are not identical, they are not patentably distinct from each other the more specific Patent language anticipates the glove assemblies including the glove card, alignment feature and the system track and grabber of the application claims.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1 and 3 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Fraser (2,995,845).
          Fraser teaches a glove assembly comprising a pair of gloves 13, and an inert card 11 including a portion locatable within a glove and a portion outside the glove and including an alignment feature 21.  A track 22 is provided for organizing and displaying the glove pair assemblies and a grabber 17 is provided for grabbing or cuffing a hem of the glove (figures 4-6, for example).            
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser ‘845 in view of Campbell et al. (5,054,737).
          Fraser discloses the invention as claimed. Fraser teaches a plurality of glove assemblies including glove pairs and cards 11 with a portion within a glove and a portion outside of the glove and the card further including an alignment feature 21 for placement onto a track 12.  However, Fraser does not suggest providing a container for housing the glove pairs and allowing the quick placement of the glove pairs onto the track.
          Campbell et al. teach a “rapid racker” assembly for providing a container 5 for housing product 16 and locating the carded products along a track for display or sale.  The system specifically including a housing or container 5 with a slot means 12 for allowing a track 3 to enter and engage the alignment features of the product cards via the holder 6 and moving the product to the track (figures 3-4c, for example).
           It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a container for organizing the glove pairs with cards of Fraser, such that they can be quickly “loaded” onto a track for 
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Consiglio, Jr. illustrates a container for carded products.  Fitzgerald et al. illustrate carded gloves on a tracked support.  Smith, Gold and Hall illustrate gloves with cards. 
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732